Appeal brings for review injunctive order enjoining the Tax Collector of Escambia County as follows:
"This cause having come on for final hearing upon the motion of the plaintiffs herein for an order and/or decree restraining and enjoining defendant from enforcing against them Chapter 18011, Laws of Florida, Acts of 1937, as far *Page 202 
as same relates to the obtaining of a license for all those who operate a place where dancing is engaged in, and the Court having considered that matter and being advised of its opinion in the premises, it is, therefore:
"ORDERED, ADJUDGED AND DECREED that the defendant herein, his agents, servants and attorneys be and they are hereby restrained and enjoined from enforcing the provision of the above law as far as same relates to a license for the operators of a place where dancing is engaged in against the respective plaintiffs, Dave Batchelor and J.C. Nix.
"This order to remain in effect until the further order of this Court or until said law be changed as far as same related to the subject matter of this cause.
"DONE AND ORDERED at Pensacola, Florida, this the 6th day of May, A.D. 1938."
Chapter 18011, Acts of 1937, and especially Sections 21 and 23 thereof, was held valid in Pellicer v. Sweat, as Sheriff,131 Fla. 60, 179 So. 423.
The record here fails to show that the place of business of either of the complainants in the court below, appellees here, comes within the purview of Section 21 of Chapter 18011, supra.
The record shows that both appellees operate places of business subject to the occupation license tax required under Section 23 of the Act.
On the facts as shown by the record and on authority of the opinion and judgment in Pellicer v. Sweat, supra, the order appealed from is reversed and the cause remanded with directions that it be dismissed.
So ordered.
Reversed with directions. *Page 203 
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.
THOMAS, J., not participating.